DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6-7, 9-12, 15, 17, 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Nystrom in view of Norris and further in view of Riggs and further in view of Udesen disclose a system comprising: at least one processor configured with instructions to: access at least first and second sets of head related transfer functions (HRTF) associated with respective first and second distances from a location, the first distance being shorter than the second distance; identify a demanded distance of at least one audio object; select at least a first HRTF from the first set of HRTFs based at least in part on the demanded distance being closer to the first distance than to the second distance; subtract from the first HRTF a headphone HRTF derived using at least one speaker in a headphone and at least one microphone in the headphone to render a modified first HRTF, the headphone HRTF related to acoustics of the headphone itself; and process the audio object using the modified first HRTF to render the audio object; detect sound emitted by the at least one speaker using plural microphones in a first set of microphones located at a first radial distance from the at least one speaker; use signals from the plural microphones in the first set of microphones to establish the first set of HRTFs: but do not expressly disclose detect sound emitted by the at least one speaker using plural microphones in a second set of microphones located at a second radial distance from the at least one speaker; and use signals from the plural microphones in the second set of microphones to establish the second set of HRTFs.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “detect sound emitted by the at least one speaker using plural microphones in a second set of microphones located at a second radial distance from the at least one speaker; and use signals from the plural microphones in the second set of microphones to establish the second set of HRTFs”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651